                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DENNIS WISDOM,

                Plaintiff,

         v.

 JACOBSON WAREHOUSE COMPANY,
 INC.,

             Defendant.
 ______________________________________                  Case No. 3:18-cv-00245-JPG-GCS

 JACOBSON WAREHOUSE COMPANY,
 INC.,

                Third-Party Plaintiff,

         v.

 SCHNUCK MARKETS, INC.,

                Third-Party Defendant.

                               MEMORANDUM AND ORDER

       The parties have filed a stipulation of dismissal pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii). (ECF No. 60.) That rule allows the parties to dismiss a case on their own if they

file a joint stipulation signed by all parties. Having met the requirements of the rule, the Court

FINDS that this case is DISMISSED WITH PREJUDICE. The Court DIRECTS the Clerk of

Court to close this case.

IT IS SO ORDERED.

DATED: JULY 23, 2019

                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     U.S. DISTRICT JUDGE
